        Case 4:19-cv-00105-BLW Document 58 Filed 10/08/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  ALEXIS JOHNSON
                                              Case No. 4:19-cv-00105-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  GOLDEN VALLEY NATURAL,
  LLC,

        Defendant.



                                INTRODUCTION

      Plaintiff Alexis Johnson filed this action against Defendant Golden Valley

Natural, LLC, alleging race and national origin discrimination, disparate treatment,

hostile work environment and sexual harassment in violation of Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. A jury trial was held in this

matter from September 14 to September 18, 2020. The jury returned found that

Ms. Johnson was subjected to (1) disparate treatment on the basis of sex, gender, or

race; (2) a hostile work environment created by a supervisor on the basis of sex,

gender or race; and (3) a hostile work environment caused by a non-immediate

supervisor or co-worker on the basis of sex, gender or race. In her complaint, Ms.




MEMORANDUM DECISION AND ORDER - 1
        Case 4:19-cv-00105-BLW Document 58 Filed 10/08/20 Page 2 of 4




Johnson requested lost income and benefits in the form of back pay, non-economic

damages, and punitive damages. Questions regarding economic, non-economic and

punitive damages were submitted to the jury. Because back pay is an equitable

remedy that must be determined by the Court, the jury’s findings as to economic

damages are an advisory finding only. As explained below, the Court will grant

Plaintiff equitable relief in the form of backpay.

                                  BACKGROUND

      In support of her claim for lost wages, Ms. Johnson presented expert

testimony from Dr. Tyler Bowles. Dr. Bowles holds a Ph.D. in economics and is a

certified public accountant with 30 years of experience. He relied on Ms.

Johnson’s employment file, the Complaint, Bureau of Labor Statistics data, an

interview with Ms. Johnson and a narrative prepared by Ms. Johnson in forming

his opinions.

      While she was employed by Golden Valley Natural, Ms. Johnson earned

nine dollars an hour. After leaving her job with Golden Valley Natural, Ms.

Johnson was unemployed for 21 and a half weeks. Dr. Bowles testified that this

period of unemployment falls within the average duration of unemployment for

persons who lost a job in March or April of 2018. Based upon her past earnings,

her wage, and assuming a 40-hour work week, Dr. Bowles calculated that Ms.

Johnson’s lost income equals $7,740. At the trial, Golden Valley Natural did not


MEMORANDUM DECISION AND ORDER - 2
        Case 4:19-cv-00105-BLW Document 58 Filed 10/08/20 Page 3 of 4




dispute Dr. Bowles’s lost wage calculations for Ms. Johnson.

                               LEGAL STANDARD

      There is no right to have a jury determine the amount of backpay to be

awarded under Title VII. Lutz v. Glendale High Sch., 403 F.3d 1061, 1069 (9th Cir.

2005). Backpay is an equitable remedy to be awarded in the court’s discretion. Id.

The court may submit the question of back pay to the jury for advisory findings but

is not bound by the jury’s finding and should make a record of independent

findings. Fed. R. Civ. P. 32(c)(1), 52(a)(1).

      Back pay awards “advance ‘Congress’ intent to make “persons whole for

injuries suffered through past discrimination.”’ Caudle v. Bristow Optical Co.,

Inc., 224 F.3d 1014, 1020 (9th Cir.2000) (internal citations omitted). Thus, if

liability is established, back pay should generally be awarded to the plaintiff unless

it would “frustrate the central statutory purposes of eradicating discrimination” and

“making persons whole for injuries suffered through past discrimination.” See

Albemarle Paper, 422 U.S. 405, 418-421 (1975).

                                    ANALYSIS

      Based upon the jury’s verdict in favor of the Plaintiff, and the undisputed

evidence in the record, the Court exercises its discretion to award Ms. Johnson

back pay as an equitable remedy in this case. Golden Valley has not argued, and

there is no evidence in the record, that an award of back pay would frustrate the


MEMORANDUM DECISION AND ORDER - 3
        Case 4:19-cv-00105-BLW Document 58 Filed 10/08/20 Page 4 of 4




statutory purposes of Title VII. In addition, Golden Valley Natural did not dispute

Dr. Bowles’s calculation of Ms. Johnson’s back pay. Under all these

circumstances, the Court finds that Ms. Johnson is entitled to back pay in the

amount of $7,740.

                                     ORDER

      IT IS ORDERED that:

      1.     Plaintiff Alexis Johnson recover from the defendant Golden Valley

             Natural, LLC back pay in the amount of $7,740.



                                             DATED: October 8, 2020


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 4
